UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------x
Stephen Charles,

                                            Petitioner,

              -against-                                            MEMORANDUM AND ORDER
                                                                   Case No. 15-CV-03425 (FB)
DALE A. ARTUS,
Warden of Attica Correctional Facility,
Attica, New York,

                       Respondent.
------------------------------------------------x

Appearances:
For the Plaintiff:                                                 For the Defendant:
JOEL B. RUDIN                                                      ERIC GONZALEZ
Law Offices of Joel B. Rudin, P.C.                                 District Attorney, Kings County
600 Fifth Avenue, 10th Floor                                       350 Jay Street, 16th Floor
New York, NY 10020                                                 Brooklin, NY 11201
                                                                   By: DANIEL BERMAN

BLOCK, Senior District Judge:

              Stephen Charles petitions the Court for a writ of habeas corpus pursuant to

28 U.S.C. § 2254, arguing that the New York state courts erred in admitting evidence

from a “showup” identification.1 Because the state courts relied exclusively on New



                                                            
              1
         In a typical “showup,” a single suspect is shown to a witness for immediate
identification at or near the scene of the crime. If the witness does not identify the
suspect as the perpetrator, the suspect is usually let go. See Showup, BLACK’S LAW
DICTIONARY (10th ed. 2014). In contrast, a “lineup” refers to a procedure at which
the witness is asked to identify the perpetrator at a police station from among a group
                                                               1
York law in admitting the identification, the Court is called upon to determine

whether the federal due process standard for identification procedures is more

protective of defendants than the state standard. The Court finds that, although the

federal standard is more protective, the showup identification would have been

admissible under the that standard because the identifications were independently

reliable. Accordingly, the Court declines to issue the writ.

                                                               I.   Procedural History

              Charles was convicted of multiple counts of burglary and kidnapping, among

other crimes, in connection with a Brooklyn home invasion that took place in

September 2006. The police initially arrested Charles for an unrelated crime—

leaving the scene of an accident following a high speed chase—but he was soon

identified at a showup by two of the victims of the burglary as one of the perpetrators.

              At a Wade2 hearing, the state court ruled that the showup identification was

admissible. Following Charles’s conviction, the Appellate Division affirmed that

determination. People v. Charles, 973 N.Y.S.2d 763 (App. Div. 2013). The Court

of Appeals denied leave to appeal. 22 N.Y.3d 1197 (2014).




                                                            
of other individuals who have similar physical characteristics to the suspect. See
Lineup, BLACK’S LAW DICTIONARY (10th ed. 2014).
              2
                  See United States v. Wade, 388 U.S. 218 (1967).
                                                  2
           II.    The New York and Federal Due Process Standards

      Charles argues that the showup identification violated his federal due process

rights. When a state court has adjudicated a petitioner’s claim on its merits, a federal

district court can only grant a writ of habeas corpus if the state proceeding “resulted

in a decision that was contrary to, or involved an unreasonable application of, clearly

established Federal law, as determined by the Supreme Court of the United States.”

28 U.S.C. § 2254(d)(1).

      Where, as here, the state court only cited to state law, the district court must

adopt a rebuttable presumption that the state court adjudicated the federal claims on

the merits. Johnson v. Williams, 133 S. Ct. 1088, 1096 (2013). Because the state

court did not mention the federal claims at all, it could have only reasonably applied

federal law if the New York due process guarantees were more protective of

defendants’ rights than the federal standards. See id. Charles and the State dispute

which standard is more protective, and so the Court addresses this issue first. It

concludes that federal law is more protective.

                                  A. New York Law

      In People v. Brisco, 99 N.Y.2d 596 (2003), the Court of Appeals explained

that “in the absence of exigent circumstances, where the showup was reasonable

under the circumstances—that is, when conducted in close geographic and temporal

proximity to the crime—and the procedure used was not unduly suggestive,” the

                                           3
showup identification is admissible. The court did not elaborate on what counts as

an “unduly suggestive” procedure, but noted with approval that in that case, the

witness was able to identify the suspect based on physical characteristics alone. Id.

at 597.

      Other Court of Appeals cases also focus almost exclusively on the temporal

and spatial proximity between the showup and the crime. In both People v. Howard,

22 N.Y.3d 388, 402 (2013), and People v. Johnson, 81 N.Y.2d 828, 831 (1993), the

court focused on either exigency or temporal and spatial proximity. When either

factor is present, New York courts seem willing to look past the otherwise “strongly

disfavored” aspect of showup identifications. See People v. Riley, 70 N.Y.2d 523,

529 (1987). As to the “unduly suggestive procedure” prong, Brisco explained that

this is a “mixed question of law and fact,” 99 N.Y.2d at 597, and Howard confirmed

that it is reviewed very deferentially, see 22 N.Y.3d at 403. As a practical matter,

New York courts typically find that the procedures used are not “unduly suggestive.”

                                  B. Federal Law

      Under federal law, all identifications are evaluated under the same two-

pronged test for reliability. See Raheem v. Kelly, 257 F.3d 122, 133 (2d Cir. 2001);

see also Manson v. Brathwaite, 432 U.S. 98, 114 (1977) (“[R]eliability is the

linchpin in determining the admissibility of identification testimony.”); Brisco v.

Ercole, 565 F.3d 80, 88 (2d Cir. 2009) (“Reliability is the touchstone for the

                                         4
admission of eyewitness identification testimony pursuant to the Due Process Clause

of the Fourteenth Amendment.”).

      The first prong of the test is whether the identification was unduly (that is,

unnecessarily) suggestive. Brathwaite, 432 U.S. at 107; Raheem, 257 F.3d at 133;

United States v. Concepcion, 983 F.2d 369, 377 (2d Cir. 1992) (“[Showups] should

be avoided where there is no overriding necessity for their use.”). Courts repeatedly

recite that showups have “been widely condemned,” e.g., Brisco, 565 F.3d at 88 (2d

Cir. 2009) (quoting Stovall v. Denno, 388 U.S. 293, 302 (1967)), but also

acknowledge that they have advantages—the perpetrator’s likeness is still fresh in

the minds of witnesses, and, following negative identifications, police can release

innocent people and quickly resume the search for the true culprit. See United States

ex rel. Cummings v. Zelker, 455 F.2d 714, 716 (2d Cir. 1972).

      If the court finds that the identification was unduly suggestive, it looks next

to independent reliability. Brathwaite, 432 U.S. at 114; Raheem, 257 F.3d at 133.

If the identification was suggestive but nonetheless “independently reliable,” the

undue suggestiveness is deemed cured. The court conducts a “totality of the

circumstances” test based on a weighing of five factors: (1) the witness’s opportunity

to view the perpetrator at the time of the crime, (2) the witness’s degree of attention

while viewing the perpetrator, (3) the accuracy of the witness’s description of the

defendant as the perpetrator, (4) the witness’s level of certainty in identifying the

                                          5
defendant as the perpetrator, and (5) the proximity in time between the crime and

the showup identification. Neil v. Biggers, 409 U.S. 188, 199–200 (1972); Brisco,

565 F.3d at 89.

              Thus, although temporal and spatial proximity are taken into account as part

of both prongs of the analysis, these facts are not dispositive. See, e.g., James v.

Marshall, No. 05-CV-1992, 2007 WL 3232513, at *12 (E.D.N.Y. Oct. 31, 2007)

(finding a showup unduly suggestive notwithstanding close temporal and spatial

proximity); Francischelli v. Potter, No. 03-CV-6091, 2007 WL 776760, at *7

(E.D.N.Y. Mar. 12, 2007) (“Most troublesome, the state hearing court did not look

far beyond the ‘geographic and temporal proximity’ of the identification in

determining that it was admissible.”).

                                                       C. Federal Law Is More Protective

              Unlike the New York standard, in which temporal and spatial proximity

almost always lead to an admissible identification, the federal standard balances

proximity against other indicia of suggestiveness and unreliability. This is a more

protective standard. The New York courts admitted the showup identification into

evidence on the basis of temporal and spatial proximity alone.3 Meanwhile, the

                                                            
              3
        Charles was identified a little less than a mile away from the scene of the
burglary, forty-five minutes after it was completed. Both federal and New York
courts are in accord that this time span and distance are sufficiently proximate. See,
e.g., Warren v. Conway, No. 07-CV-4117, 2008 WL 4960454, at *23 (E.D.N.Y.
Nov. 18, 2008) (less than 90 minutes and within one mile); Charlemagne v. Goord,
                                           6
federal standard would have called for weighing additional factors that could

ultimately lead towards exclusion, as articulated by the Supreme Court in Neil v.

Biggers. Because the state court did not consider those factors at all in adjudicating

Charles’s federal due process rights, it unreasonably applied “clearly established

Federal law, as determined by the Supreme Court of the United States.”

§ 2254(d)(1). Therefore, this Court applies the federal test de novo.4

                                           III.           De Novo Application of Federal Law

              Charles argues that the showup identification was unduly suggestive because

he was exhibited in handcuffs while surrounded by the police after being arrested

for an unrelated crime. Under these circumstances, he argues, any advantages of a

showup identification are diminished: the police were not going to release him

regardless of the outcome of the identification, and a less suggestive lineup at the

police station would have been more appropriate. In response, the government

points to cases in which the court held identifications with similar optics to not be

unduly suggestive. The government also argues that it was important for the police

                                                            
No. 05-CV-9890, 2008 WL 2971768, at *15 (S.D.N.Y. June 30, 2008) (thirty
minutes and eighteen blocks); People v. Mathis, 874 N.Y.S.2d 627, 628–29 (App.
Div. 2009) (forty minutes and one-half mile); Brisco, 99 N.Y.2d at 601 (Smith, J.,
dissenting) (fifty-five minutes).
              4
        However, even in applying the more protective federal standard de novo, this
Court is bound by underlying factual findings made by the state court, unless they
were “unreasonably determin[ed].” See 28 U.S.C. § 2254(d)(2); Sumner v. Mata,
455 U.S. 591, 597 (1982) (per curiam).
                                        7
to be sure they were arresting Charles for the correct crime. Finally, the government

points to a lack of squarely on-point Supreme Court precedent that would indicate

that the procedure was contrary to clearly established federal law. Although the

Court finds Charles’s argument to be more persuasive, it need not decide either way

because even if the showup was unduly suggestive, it was nonetheless independently

reliable.

         The five-factor Biggers test for independent reliability is “assessed in light of

the totality of the circumstances.” Raheem, 257 F.3d at 135. As the Second Circuit

has remarked, no one “factor[] standing alone is dispositive of the existence of

independent reliability,” Briscoe, 565 F.3d at 89.

         Here, Charles contends that each factor cuts in his favor. For example, he

notes that the witnesses each had only a few moments to view the burglars, and that

the witnesses’ attentions were focused more on the perpetrators’ weapons than their

faces.      He cites no authority to buttress this reasoning, however, while the

government points to copious case law that found identifications to be reliable in

similar circumstances. See, e.g., United States v. Wong, 40 F.3d 1347, 1360 (2d Cir.

1994); Gonzalez v. Hammock, 639 F.2d 844, 847 (2d Cir. 1980). Charles also argues

that the witnesses’ certainty should be discounted because one witness testified that

she was “out of [her] mind” with fright and the other spent more time focusing on

some of the other burglars. But such reactions are to be expected in burglaries

                                             8
involving multiple perpetrators, and Charles cites no authority for the Court to

disregard these witnesses’ identifications.

      Charles’s also notes some of the inaccuracies in the identifications. But even

here, most of the discrepancies he points to are insubstantial. He claims, for

example, that one of the witnesses inaccurately said that Charles had a Jamaican

accent. In fact, the record reveals that the witness only testified to hearing Charles

use a Jamaican expletive. That witness’s only other inaccuracy was a misjudgment

of Charles’s height by six inches, which on its own is insufficient to overcome the

otherwise accurate identification. See, e.g., Dunnigan v. Keane, 137 F.3d 117, 130

(2d Cir. 1998), abrogated on other grounds by Perry v. New Hampshire, 565 U.S.

228 (2012) (finding an identification with a two-inch height discrepancy to be

nonetheless independently reliable); Cannon v. Graham, 06-CV-1175, 2006 WL

3486803, at *6 (S.D.N.Y. Oct. 31, 2006) (same for four inches, noting that

“[i]dentifications may be accurate overall, while being inaccurate as to height,

particularly where a person is observed in motion and in different activities, and

from different vantages and heights”). And as for the other witness, Charles only

attacks his general credibility based on the fact that some of the witness’s testimony

was inconsistent with that of other witnesses. But such a credibility determination

is inappropriate for this Court to consider on a habeas petition.




                                          9
      Accordingly, the Court sides with the government in concluding that the

identifications were independently reliable.

                                 IV.    Conclusion

      For the foregoing reasons, Charles’s petition for a writ of habeas corpus is

denied. As he has not made a substantial showing of a denial of his federal rights, a

certificate of appealability will not issue. See 28 U.S.C. § 2253.

      SO ORDERED.



                                               /S/ Frederic Block
                                               FREDERIC BLOCK
                                               Senior United States District Judge
Brooklyn, New York
October 18, 2018




                                         10
